2017 IL App (3d) 150264

                                Opinion filed October 6, 2017
     _____________________________________________________________________________

                                                 IN THE

                                   APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                  2017

     THE PEOPLE OF THE STATE OF                      )       Appeal from the Circuit Court
     ILLINOIS,                                       )       of the 12th Judicial Circuit,
                                                     )       Will County, Illinois,
            Plaintiff-Appellee,                      )
                                                     )       Appeal No. 3-15-0264
            v.                                       )       Circuit No. 09-CF-1345
                                                     )
     JORGE MANZO, JR.,                               )       Honorable
                                                     )       Edward A. Burmilia, Jr.,
            Defendant-Appellant.                     )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Justice Lytton concurred in the judgment and opinion.
           Justice O’Brien dissented, with opinion.
     _____________________________________________________________________________

                                               OPINION


¶1          Defendant, Jorge Manzo, Jr., contends that the circuit court erred in denying his motion

     to quash the search warrant and suppress evidence. We affirm.

¶2                                               FACTS

¶3          On June 11, 2009, Officer Jeremy Harrison filed a complaint for a warrant to search the

     person of Ruben Casillas, a black Ford Explorer, and a residence located at 701 West Marion in

     Joliet—defendant Manzo’s residence. The complaint included the affidavit of Harrison in which
     he averred that he purchased cocaine from Casillas in an undercover capacity on three different

     occasions.

¶4          According to Harrison, the first transaction occurred on May 20, 2009. Harrison

     contacted Casillas to purchase cocaine. Casillas told Harrison to meet him at Gonzalez

     Supermarket. When the two met at the supermarket, Harrison observed Casillas walking away

     from a black Ford Explorer. Harrison and Casillas met inside the store where the two exchanged

     cash for the narcotics. Casillas then exited the store and left in the black Ford Explorer. Harrison

     later discovered that the vehicle was registered to Leticia Hernandez, a known associate of

     Casillas, at 701 West Marion.

¶5          On May 28, 2009, Harrison again contacted Casillas to purchase cocaine. Casillas

     directed Harrison to meet him at Stang Kelly Liquors store. The two met inside the store and

     exchanged cash for the narcotics.

¶6          The third transaction occurred on June 8, 2009. Harrison contacted Casillas through text

     messages to again purchase cocaine. During the text message conversation, two other officers

     conducted surveillance at 701 West Marion (the residence where the black Ford Explorer was

     registered). The two other officers observed Casillas leave the residence after he directed

     Harrison to meet him at Stang Kelly Liquors store. The two officers conducted uninterrupted

     surveillance of Casillas as he walked to the store. As Casillas walked, he contacted Harrison

     again to change the meeting place to Martinez Grocery Store. The two met inside the store and

     exchanged money for narcotics. The complaint did not indicate whether officers observed

     Casillas return to the residence.

¶7          According to the complaint for the search warrant, field tests of the narcotics Casillas

     provided Harrison all indicated the presence of cocaine.


                                                      2
¶8            The warrant application also stated that Harrison positively identified Casillas from an

       Illinois driver’s license photograph, and that “[l]aw enforcement records show Ruben J. Casillas

       as an associate of Leticia Hernandez who resides at 701 West Marion St., in Joliet ***.”

       Harrison attested that he believed probable cause existed to search Casillas, the black Ford

       Explorer, and the residence located at 701 West Marion. Officers sought any evidence of

       unlawful possession of a controlled substance with or without intent to deliver, cocaine,

       currency, proof of residency and identification, drug packaging, and drug paraphernalia.

¶9            The warrant judge issued the search warrant the same day the complaint was filed. Police

       searched the residence and recovered, among other things, cocaine and a handgun. Both items

       were found in the master bedroom closet. The search of Casillas and the black Ford Explorer are

       not relevant to this appeal.

¶ 10          The State charged defendant with unlawful possession of a controlled substance with

       intent to deliver (720 ILCS 570/401(a)(2)(B) (West 2008)), and unlawful possession of a weapon

       by a felon (720 ILCS 5/24-1.1(a) (West 2008)).

¶ 11          Prior to trial, defendant filed a motion to quash the search warrant and suppress the

       evidence. The motion alleged that the complaint for the search warrant failed to establish

       probable cause to conduct a search of the residence, which led to defendant’s arrest and the

       seizure of evidence. Specifically, defendant asserted that the warrant was unsupported by any

       evidence that one or more of the transactions took place at the residence, that the police observed

       illegal activity at the residence, or that Casillas sold contraband or conducted other illegal

       activity at the residence. In addition, the motion argued that the police failed to seek or find any

       corroborating information to verify that Casillas lived at the residence.




                                                         3
¶ 12           Following extensive proceedings on the issue, the circuit court found the warrant

       established probable cause to believe there was a reasonable likelihood that contraband would be

       found in the residence. Therefore, the court denied defendant’s motion to quash the search

       warrant and suppress evidence.

¶ 13           The cause then proceeded to a jury trial. The jury found defendant guilty of unlawful

       possession of a weapon by a felon but acquitted him of unlawful possession of a controlled

       substance with intent to deliver. The circuit court sentenced defendant to 36 months’ probation.

¶ 14                                                     ANALYSIS

¶ 15           On appeal, defendant contends the circuit court erred in finding probable cause to issue

       the warrant to search his residence. 1 Defendant contends the complaint for the search warrant did

       not establish probable cause because it failed to show a nexus between Casillas’s illegal activities

       and defendant’s residence. In other words, defendant asserts probable cause was lacking because

       the warrant did not include any information or observations connecting Casillas’s illegal activity

       to defendant’s residence. Upon review, we find the warrant judge had a substantial basis for

       finding probable cause to believe that evidence of Casillas’s illegal activities would be found in

       defendant’s residence. Therefore, we hold the circuit court did not err when it denied defendant’s

       motion to quash the search warrant and suppress evidence.

¶ 16           Initially, we note that as a reviewing court, it is not our function to substitute our

       judgment for that of the warrant judge. People v. Sutherland, 223 Ill. 2d 187, 219 (2006).

       Instead, our task is to ensure that the warrant judge had a substantial basis for concluding that

       probable cause existed. Id. At a probable cause hearing, the warrant must make a practical,

       commonsense assessment of whether, given all of the circumstances set forth in the affidavit,

               1
                   Defendant does not challenge the validity of the warrant as to the search of the vehicle or
       Casillas.
                                                               4
       there is a fair probability that evidence of a particular crime will be found in a particular place.

       People v. Hickey, 178 Ill. 2d 256, 285 (1997). “A showing of probable cause means that the facts

       and circumstances within the knowledge of the affiant are sufficient to warrant a person of

       reasonable caution to believe that an offense has occurred and that evidence of it is at the place to

       be searched.” People v. Moser, 356 Ill. App. 3d 900, 908 (2005). The standard for probable

       cause rests upon the probability of evidence of criminal activity, not a showing of proof beyond a

       reasonable doubt. People v. Brown, 2014 IL App (2d) 121167, ¶ 22 (citing People v. Stewart,

       104 Ill. 2d 463, 475-76 (1984)).

¶ 17          In determining whether probable cause for a search warrant exists, there must be a

       sufficient nexus between a criminal offense, the items to be seized, and the place to be searched.

       People v. Beck, 306 Ill. App. 3d 172, 178-79 (1999) (citing People v. McCoy, 135 Ill. App. 3d
1059, 1066 (1985)). If there is no direct information to establish such a nexus, the court may

       draw reasonable inferences to create the nexus. McCoy, 135 Ill. App. 3d at 1066. “A judge asked

       to issue a search warrant may draw reasonable inferences from the material supplied, and

       although it may not be easy to determine when an affidavit demonstrates probable cause,

       doubtful or marginal cases are largely resolved by resorting to the preference accorded to

       warrants.” Beck, 306 Ill. App. 3d at 179 (citing People v. Hancock, 301 Ill. App. 3d 786, 792

       (1998)).

¶ 18          Here, Harrison’s affidavit showed that officers observed Casillas leave defendant’s

       residence while communicating with Harrison to set up an imminent drug transaction. While

       under uninterrupted surveillance, Casillas walked from the residence to the location of the drug

       transaction. During a different transaction, Casillas was seen using a black Ford Explorer

       registered to defendant’s residence. The vehicle was registered to Leticia Hernandez, who


                                                         5
       resided at the same residence as defendant. Although the affidavit lacked any information that

       showed Casillas resided at the residence, such information is not necessary. The critical question

       is whether the affidavit established a fair probability that evidence of Casillas’s activity would be

       found in defendant’s residence. See Hickey, 178 Ill. 2d at 285. The information contained within

       the affidavit sufficiently connected Casillas’s drug activity to defendant’s residence. It was

       therefore reasonable for the warrant judge to conclude that a nexus existed between Casillas’s

       cocaine sales and defendant’s residence. Therefore, the warrant judge had a substantial basis to

       find probable cause to issue the search warrant for defendant’s residence.

¶ 19          In reaching this conclusion, we reject defendant’s reliance on People v. Lenyoun, 402 Ill.

       App. 3d 787 (2010), for the proposition that the complaint for the search warrant failed to

       establish probable cause to search his residence. We find Lenyoun is factually distinguishable

       from the instant case.

¶ 20          In Lenyoun, a police officer first obtained a warrant to search defendant’s person and his

       vehicle based on the observation of defendant leaving his residence on three occasions before

       meeting an individual on a street and exchanging an item for money. Id. at 788. Officers detained

       one individual who met with defendant. Id. The individual was found to possess cocaine, which

       he claimed he purchased from defendant. Id. The first search resulted in police finding currency

       and a canine’s positive alert on defendant’s vehicle. Id. at 789. However, the officers did not find

       any contraband. Id. The officers then obtained a second search warrant for defendant’s residence.

       Id. The complaint for the search warrant did not indicate that officers ever saw contraband

       removed from or taken into the residence. Id. at 790. Nor did the complaint show that contraband

       was purchased from the residence or that officers observed defendant make any drug transactions

       from the residence. Id.


                                                         6
¶ 21          The circuit court granted defendant’s motion to quash the search warrant and suppress

       evidence, finding that the complaint for the search warrant lacked sufficient specificity to justify

       a search of the residence. Id. The State appealed. On appeal, the court affirmed on the basis that

       the complaint for the search warrant lacked a nexus connecting defendant’s criminal activity to

       his residence. Id. at 797. Therefore, the court found that the totality of the circumstances failed to

       show a fair probability that contraband or evidence of a crime would be found at defendant’s

       residence. Id.

¶ 22          The nexus absent in Lenyoun is present in the instant case. Unlike Lenyoun, which

       involved only one transaction, Harrison conducted three undercover purchases from Casillas. On

       one occasion, officers observed Casillas leave the residence to sell Harrison cocaine. The

       officers’ constant surveillance established that Casillas left the residence and sold cocaine to

       Harrison without making any stops before the transaction. Further, Casillas was seen using a

       vehicle registered to the residence to conduct a separate drug transaction.

¶ 23                                             CONCLUSION

¶ 24          The judgment of the circuit court of Will County is affirmed.

¶ 25          Affirmed.

¶ 26          JUSTICE O’BRIEN, dissenting.

¶ 27          The majority holds that the circuit court did not err when it denied defendant’s motion to

       quash the search warrant and suppress evidence. Supra ¶ 15. In its holding, the majority finds

       that the warrant judge had a substantial basis for finding probable cause to believe that evidence

       of Casillas’s illegal activities would be found in defendant’s residence. Id. I dissent.

¶ 28          Here, there are only two allegations within the complaint that have any reference to the

       residence in question. The first allegation shows that Casillas used Leticia Hernandez’s vehicle

                                                         7
       (which was registered to the residence) to arrive at one of the three transactions. The other

       allegation shows that Casillas was seen leaving the residence prior to one of the three

       transactions. Noticeably absent from the complaint are any allegations that Casillas lived in the

       residence, stored the narcotics in the residence, or conducted any drug transactions inside the

       residence. The three alleged transactions occurred over a period of 19 days (May 5 to June 8,

       2009). At best, the complaint established that Casillas was an acquaintance of the owners of the

       residence. It did not establish a nexus to believe evidence of Casillas’s illegal activities would be

       found in the residence. I would therefore find that the complaint for the search warrant failed to

       provide the warrant judge with a substantial basis to find probable cause to search defendant’s

       residence.

¶ 29          The majority reaches the opposite conclusion. In making this determination, the majority

       rejects defendant’s reliance on Lenyoun, 402 Ill. App. 3d 787. The majority finds that Lenyoun is

       factually distinguishable. Supra ¶ 19. I disagree, Lenyoun actually supports a finding that the

       complaint for the search warrant failed to establish probable cause to search defendant’s

       residence.

¶ 30          In contrast to this case, the warrant application in Lenyoun contained more information

       connecting defendant to the residence in question—the police observed him leave the residence

       multiple times before three purported drug transactions (one of which was a cocaine transaction

       on a public street). Lenyoun, 402 Ill. App. 3d at 788-89. Significantly, the residence in question

       was listed on defendant’s driver’s license. Id. at 789. Nevertheless, the appellate court found that

       the complaint lacked a sufficient nexus connecting defendant’s illegal activity to the residence on

       the basis that “[t]o accept a single drug sale conducted from a car by a defendant as probable




                                                         8
       cause for the search of the defendant’s residence would nullify the rule of law that disavows

       ‘bare-bones’ affidavits to support the issuance of a warrant.” Id. at 795.

¶ 31          The complaint for the search warrant in this case included even less information

       connecting Casillas’s illegal activity to the residence in question. Casillas’s driver’s license did

       not list the residence, and the police only observed defendant leave the residence before one

       transaction. Additionally, Casillas was seen leaving the vehicle registered to the residence (under

       Leticia Hernandez) before only one transaction. Critically absent from the complaint are any

       allegations as to how often Casillas drove the vehicle, how long (if at all) Casillas stayed at the

       residence, or whether Leticia Hernandez had any connection to Casillas’s illegal activity. Like

       the court in Lenyoun, I would find that the “bare bones” affidavit in support of the search warrant

       failed to establish a nexus connecting Casillas’s illegal activity to the residence. Therefore, I

       would hold that the circuit court erred in denying defendant’s motion to quash the search warrant

       and suppress evidence.




                                                         9